Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see Remarks, filed 7/28/2022, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The previous made rejections have been withdrawn. 
However new rejections have been made in view of newly found prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al. US 10,873,099.

Gurunathan teaches:
1, 2, 4, 15, 18. A direct current (DC) load bank system comprising: 
a DC bus having a DC bus voltage (bus located between 1402 and 1404, FIG.14); 
a first interface device (eg. 1402) electrically connected to the DC bus, the interface device configured to receive DC or alternating current (AC) electrical energy from an electrical energy generating device, convert the DC or AC electrical energy to properly-rated DC electrical energy, and supply the properly-rated DC electrical energy to the DC bus; 
an energy storage system (1310) electrically connected to the DC bus, the energy storage system configured to supply DC electrical energy to or absorb DC electrical energy from the DC bus; 
a load bank (1410) electrically connected to the DC bus, the load bank configured to absorb electrical energy from the DC bus.

Gurunathan fails to explicitly teach said FIG14 embodiment comprising:
a facility load electrically connected to the DC bus, the facility load configured to accept electrical energy from the DC bus.  
However Gurunathan FIG.6A teaches a facility load (eg. 604, FIG6A) electrically connected to the DC bus (400V DC bus), the facility load configured to accept electrical energy from the DC bus.  
It would have been obvious to incorporate said facility load of FIG6A into/onto the DC bus of embodiment FIG14 with the motivation of providing power to desirable DC load(s). 

Gurunathan fails to explicitly teach said FIG14 embodiment comprising:
3. The DC load bank system of claim 1, wherein the first interface device is a converter configured to receive alternating current (AC) electrical energy from an electrical energy generating device and convert the AC electrical energy to properly-rated DC electrical energy.  
	However Gurunathan teaches wherein said distributed energy generation includes AC sources not shown in FIG.14 (see spec. col. 24, lines 44-56). Gurunathan further teaches wherein rectifiers are used to convert AC power to desired rated DC power (See 740, FIG7). 
	It would have been obvious to provide said AC power source (Gurunathan, spec. col 24) and wherein a first interface device is a converter configured to receive alternating current (AC) electrical energy from an electrical energy generating device and convert the AC electrical energy to properly-rated DC electrical energy (Gurunathan, FIG7). The motivation would have been to realize said AC distributed power source connection and provide desirable and known distributed power sources.   

 Gurunathan further teaches:
5, 16, 19.  The DC load bank system of claim 1, further comprising a second interface device electrically interposed between the DC bus and the facility load (said “second interface” read on as 1416 wherein said first interface is read on as the interface between the not shown distributed power source rectifier, see arguments to claim 4 above).  

6. The DC load bank system of claim 5, wherein the second interface device is configured to accommodate an electrical connection to a utility grid (1302, FIG14).  

7. The DC load bank system of claim 5, wherein the second interface device is a converter (see converter 1418, FIG.14).  

8. The DC load bank system of claim 1, wherein the electrical energy generating device is a generator (read on by distributed power source “diesel generator” embodiment (not shown FIG.14), see arguments of claim 4 and spec. col. 24. Lines 1-24 and 44-56 and generator depicted in FIG.13). 

11.  The DC load bank system of claim 1, wherein the electrical energy generating device is a wind generator (see col. 24, lines 1-24).  

13. The DC load bank system of claim 1, further comprising a controller configured to control the load bank (see “micro-grid controller”, claim 15).  

14, 17, 20. The DC load bank system of claim 1, further comprising a controller configured to manage electrical energy across the electrical energy generating device, the facility load, the load bank, and the energy storage system (read on by said micro-grid controller used to control power across the system, see claim 15 and operate in normal or island modes, see spec. col. 24, line 57 to col. 25, line 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al. US 10,873,099 in view of Baerenwald et al. US 2022/0037885.

Gurunathan teaches a plurality of alternative energy generating devices (See spec. col. 24, lines 1-24) however fails to teach:
9. The DC load bank system of claim 1, wherein the electrical energy generating device is an engine-driven welder. 
	Baerenwald teaches a system wherein the electrical energy generating device is an engine-driven welder (See Spec. Para. 15). 
	It would have been obvious to incorporate said engine driven welder as taught by Baerenwald into the system of Gurunathan as these are known alternative power sources and it is well within the skill of art to choose the desired source to fit the needs/availability and parameters of the instillation.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al. US 10,873,099  in view of Alsheri et al. US 2021/0296902.

Gurunathan teaches a plurality of alternative energy generating devices (See spec. col. 24, lines 1-24) however fails to teach:
10. The DC load bank system of claim 1, wherein the electrical energy generating device is an alternator.  
	Alshehri teaches a grid system comprising a plurality of sources/loads wherein said system comprises an electrical energy generating device is an alternator (See Para. 9).
	It would have been obvious to incorporate said alternator (micro alternator) source(s) as taught by Alshehri into the system of Gurunathan as these are known alternative power sources and it is well within the skill of art to choose the desired source to fit the needs/availability and parameters of the instillation.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al. US 10,873,099 in view of Peek et al. US 10,090,673.

Gurunathan teaches use of a controller used to control power on the DC bus (see col.24, line 57 to col. 25, line 5) however fails to teach:
12. The DC load bank system of claim 1, further comprising a controller configured to adjust DC bus voltage.  
	Peek teaches a DC power bank system comprising a controller configured to adjust DC bus voltage (see col. 5, lines 37-52).
	It would have been obvious to include said controller configured to adjust (regulate) the DC bus voltage as taught by Peek into the system of Gurunathan with the motivation of providing a known means to provide desirable DC voltage regulation of said bus.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836